97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Glenwood LEE, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 95-3076MN
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 7, 1996.Filed Sept. 5, 1996.

Before FAGG, WOLLMAN, and MAGILL, Circuit Judges.
PER CURIAM.


1
Glenwood Lee appeals the district court's grant of summary judgment affirming the Commissioner's decision to deny Lee's application for supplemental security income benefits.  After careful review of the arguments raised on appeal and the administrative record, we conclude the administrative law judge properly assessed the opinions of Lee's treating physician, correctly applied the analysis under  Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir.1984), adequately addressed Lee's functional limitations supported by substantial evidence, and submitted an appropriate hypothetical question to the vocational expert.  We find the administrative law judge's decision is supported by the record as a whole and thus we affirm.  See 8th Cir.  R. 47B.